     Case 2:19-cv-01499-KJM-DMC Document 72 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12

13   LAWRENCE E. GOMES,                                     No. 2:19-cv-01499 KJM-DMC

14                                           Plaintiff, ORDER VACATING SCHEDULING
                                                        DEADLINES
15                  v.

16
     DAVID M. MATHIS, et al.,
17
                                          Defendants.
18

19

20         Before the Court is Defendant’s unopposed motion to vacate the remaining scheduling

21   deadlines or, in the alternative, for a 120-day extension of the deadlines. The motion is made on

22   the grounds that Plaintiff died on August 4, 2021 (ECF No. 69), and the time for his successor or

23   representative to substitute in to this lawsuit, as required under Federal Rule of Civil Procedure

24   25(a)(1), has not yet passed. Good cause appearing, Defendant’s motion is GRANTED.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Order Vacating Scheduling Deadlines (2:19-cv-01499 KJM-DMC)
     Case 2:19-cv-01499-KJM-DMC Document 72 Filed 09/03/21 Page 2 of 2


 1         The deadlines for disclosing expert witnesses, completing expert discovery, and filing

 2   dispositive motions are VACATED. The Court will set new deadlines, if needed, after Plaintiff’s

 3   successor or representative appears in the case.

 4         IT IS SO ORDERED.

 5

 6         Dated: September 2, 2021
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
     Order Vacating Scheduling Deadlines (2:19-cv-01499 KJM-DMC)
